DETAILED ACTION
This office action is in response to applicant's communication filed on 02/01/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the last Office Action, 
Claims 1-4, and 8-18 are amended. 
Claims 1, 3, 9-10, 12 and 14 and the Abstract are further amended through examiner’s amendment below.
Claims 5-7 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
			Authorization for this examiner’s amendment was given in an interview with Applicant’s representative (Anthony Amert, Reg. No. 79,369) on February 9, 2022.

The application has been amended as follows: 
Independent claims 1, 9-10, and dependent claims 3, 12 and 14 have been amended as below:	
1. (Currently Amended) A method for creating a metadata index for metadata of a multi-node system in which operation of the multi-node system depends on a consistency of the metadata across the multi-node system, comprising:
identifying all locations of copies of a metadata item within the multi-node system, one of the locations being on a first electronic device of the multi-node system and a second of the locations being on a second electronic device of the multi-node system;
generating a first-level index for each of the copies of the metadata index;
inserting an indication into each first-level index to indicate a position of a corresponding copy of the metadata item, the position usable to identify the locations of the corresponding copy of the metadata item;
generating a first second-level index for the metadata index to index a first set of the first-level index, the first set of the first-level index all being associated with copies of the metadata item having locations of the first electronic device;
inserting a second indication into the first second-level index that directly specifies a first set of positions associated with the copies of the metadata item having the locations of the first electronic device; 
generating a second second-level index for the metadata index to index a second set of first-level index, the second set of first-level index all being associated with copies of the metadata item having locations of the second electronic device;
inserting a third indication into the second second-level index that directly specifies a second set of positions associated with the copies of the metadata item having the locations of the second electronic device; 
of the metadata index being different from a corresponding second second-level index of the remote metadata index, wherein the metadata index and the remote metadata index are generated using a same process; and
updating the metadata index based on the identified inconsistency to obtain an updated metadata index that is consistent with the remote metadata index.

3. (Currently Amended) The method of claim 1, wherein generating the first second-level index comprises:
performing a hash algorithm on the first set of the first-level indexes, to generate a second character string associated with the first set of the first-level indexes as the first second-level index.  

9. (Currently Amended) An electronic device of a multi-node system in which operation of the multi-node system depends on a consistency of metadata across the multi-node system, comprising:
a processor; and
a memory storing computer program instructions, the processor executing the computer program instructions in the memory to control the electronic device to perform operations for creating a metadata index for metadata of a multi-node system in which operation of the multi-node system depends on a consistency of the metadata across the multi-node system, the operations comprising:  

generating a first-level index for each of the copies of the metadata index;
inserting an indication into each first-level index to indicate a position of a corresponding copy of the metadata item, the position usable to identify the locations of the corresponding copy of the metadata item;
generating a first second-level index for the metadata index to index a first set of the first-level index, the first set of the first-level index all being associated with copies of the metadata item having locations of the first electronic device;
inserting a second indication into the first second-level index that directly specifies a first set of positions associated with the copies of the metadata item having the locations of the first electronic device; 
generating a second second-level index for the metadata index to index a second set of first-level index, the second set of first-level index all being associated with copies of the metadata item having locations of the second electronic device;
inserting a third indication into the second second-level index that directly specifies a second set of positions associated with the copies of the metadata item having the locations of the second electronic device; 
identifying an inconsistency between the metadata index and a remote metadata index from the second electronic device, the inconsistency being based on the second second-level index of the metadata index being different from a corresponding second second-level index of the 
updating the metadata index based on the identified inconsistency to obtain an updated metadata index that is consistent with the remote metadata index.

  10. (Currently Amended) A computer program product being tangibly stored on a non-transitory computer-readable medium and comprising computer-executable instructions, the computer-executable instructions usable to create a metadata index for metadata of a multi-node system in which operation of the multi-node system depends on a consistency of the metadata across the multi-node system, the computer-executable instructions when executed, causing a computer to perform operations, the operations comprising:  
identifying all locations of copies of a metadata item within the multi-node system, one of the locations being on a first electronic device of the multi-node system and a second of the locations being on a second electronic device of the multi-node system;
generating a first-level index for each of the copies of the metadata index;
inserting an indication into each first-level index to indicate a position of a corresponding copy of the metadata item, the position usable to identify the locations of the corresponding copy of the metadata item;
generating a first second-level index for the metadata index to index a first set of the first-level index, the first set of the first-level index all being associated with copies of the metadata item having locations of the first electronic device;
inserting a second indication into the first second-level index that directly specifies a first set of positions associated with the copies of the metadata item having the locations of the first electronic device; 

inserting a third indication into the second second-level index that directly specifies a second set of positions associated with the copies of the metadata item having the locations of the second electronic device; 
identifying an inconsistency between the metadata index and a remote metadata index from the second electronic device, the inconsistency being based on the second second-level index of the metadata index being different from a corresponding second second-level index of the remote metadata index, wherein the metadata index and the remote metadata index are generated using a same process; and
updating the metadata index based on the identified inconsistency to obtain an updated metadata index that is consistent with the remote metadata index.

12. (Currently Amended) The electronic device of claim 9, wherein generating the first second-level index comprises:
performing a hash algorithm on the first set of the first-level indexes, to generate a second character string associated with the first set of the first-level indexes as the first second-level index.  

14. (Currently Amended) The computer program product of claim 10, wherein generating the first second-level index comprises:
performing a hash algorithm on the first set of the first-level indexes, to generate a second character string associated with the first set of the first-level indexes as the first second-level index.  

The Abstract has been amended as below:	
			Embodiments of the present disclosure relate to a method, an electronic device and a computer program product for [[a]] creating metadata index.  The method disclosed herein comprises: generating a first-level index to index a metadata item; inserting a first indication into the first-level index to indicate a position of the metadata item in a set of metadata; generating a second-level index to index a set of first-level indexes; and inserting a second indication into the second-level index to indicate a set of positions of the set of metadata.  In this way, embodiments of the present disclosure can create an index structure which can indicate the position of the metadata item, so as to rapidly determine the position of the metadata item.

Allowable Subject Matter
Claims 1-4, and 8-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
	The current application is directed toward a method, an electronic device and a computer program product for generating a multi-level metadata index, wherein each level in the index directly includes set of positions corresponding to copies of metadata items stored across a multi-node system, using the multi-level index structure to rapidly determine positions of metadata items and ensuring consistency of the metadata across the multi-node system.

	The most relevant prior arts are Elmasri (“Fundamentals of Database System-s”, 2004), Datuashvili (US 2016/0134696 A1), SunHsu (US 2006/0218176 A1).

	...identifying all locations of copies of a metadata item within the multi-node system...generating a a-first-level index for each of the copies of the metadata index... indicate a position of a corresponding copy of the metadata item, the position usable to identify the locations of the corresponding copy of the metadata item; generating a first second-level index for the metadata index to index a first set of the first- level indexes... inserting a second indication into the first second-level index that directly specifies a first set of positions associated with the copies of the metadata item having the locations of the first electronic device, ...generating a second second-level index for the metadata index to index a second set of first-level index ...206368.0509.6 (P323)2inserting a third indication into the second second-level index that directly specifies a second set of positions associated with the copies of the metadata item having the locations of the second electronic device; identifying an inconsistency between the metadata index and a remote metadata index from the second electronic device, the inconsistency being based on the second second-level index of the metadata index being different from a corresponding second second-level index of the remote metadata index, wherein the metadata index and the remote metadata index are generated using a same process; and updating the metadata index based on the identified inconsistency to obtain an updated metadata index that is consistent with the remote metadata index.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408) 918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        


		/POLINA G PEACH/                Primary Examiner, Art Unit 2165